87 F.3d 1318
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Georgina GARCIA de SANTOS, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 95-70854.
United States Court of Appeals, Ninth Circuit.
Submitted June 11, 1996.*Decided June 18, 1996.

1
Before:  CANBY, NOONAN, and LEAVY, Circuit Judges


2
MEMORANDUM**


3
Georgina Garcia de Santos, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals' dismissal of her appeal from the immigration judge's order refusing to reopen deportation proceedings that had been conducted in absentia.   Garcia de Santos contends that she established exceptional circumstances excusing her failure to appear at her deportation hearing.   See 8 U.S.C. §§ 1252b(c)(3)(A);  1252b(f)(2) ("The term 'exceptional circumstances' refers to exceptional circumstances (such as serious illness of the alien or death of an immediate relative of the alien, but not including less compelling circumstances) beyond the control of the alien.").   In her motion to reopen, Garcia de Santos explained that she thought the hearing date was May 28 instead of May 18.   She stated:  "my son and daughter have been very sick or I would have been paying more close attention to the hearing date."   We find no abuse of discretion in the immigration judge's conclusion that Garcia de Santos failed to establish exceptional circumstances because she said that her children's illness prevented her from remembering the hearing date, but not that their illness prevented her from attending the hearing because no one else could care for them.  See Hernandez-Vivas v. INS, 23 F.3d 1557, 1560 (9th Cir.1994) (denial of motion to reopen reviewed for abuse of discretion).


4
PETITION FOR REVIEW DENIED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3